Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (in order to overcome massive 112 2nd rejections as for example, Applicant’s failure to make Applicant’s intent of the “consist” language, combination of at least one divider that requires at least two grooves, etc., as well as omitting essential structure features that connect other essential elements, etc.): 


Claims 2, 4-6 are cancelled.

In claim 1, lines 1-26 (the entire claim 1) “A key holding device…out of the device” is replaced by the following: 
- - A key holding device for holding and organizing at least two off-the shelf, unmodified keys, wherein said key holding device comprises: 
a u-shaped rectangular bottom case comprising a base and a perimeter sidewall extending upwardly from two opposite sides of the base, wherein the perimeter sidewall comprises an upper end, and said u-shaped rectangular case thereby providing an internal volume for storage, wherein said u-shaped rectangular bottom case further comprising:

at least one channel running lengthwise on an inside of the base between said at least two grooves, wherein said at least one channel comprises at least one clear rectangular divider within said at least one channel between said at least two keys;
a rectangular top cover having a top surface and perimeter sidewall extending downwards from the top surface wherein the top surface is secured by fasteners over the upper end of the bottom case to form a lid, wherein said top surface of said rectangular top cover comprises at least two long narrow openings; 
at least two holders capable of fitting closely around an external head shape of a key, wherein a key holder of the at least two holder comprises:
 two plates enclosed on three sides thereby forming a u-shaped opening on one end for holding a head of a key, and further comprising another side opposite of the u-shaped opening, wherein said another side is extended to include a first interlock slide connector, 
at least two compressible keeper plugs on an inside of said two plates, a u-shaped snap-fit feature in the center of one plate of said two plates, wherein the u-shaped snap-fit feature comprises a u-shaped pin and a projected ramp in the center,
said projected ramp and said keeper plugs compress when a head of a key is inserted, thereby clamping and holding a head of a key blade in place in said key holder of at least two holders; and
at least two sliding apparatuses to slide a key held in said key holder of at least two key holders through the groove inside of the base of the bottom case, where a sliding apparatus of said sliding apparatuses comprises:

wherein the upper sliding port glides through a long narrow opening of the at least two long narrow openings on the top cover thereby sliding a key in and out of the device
wherein the upper sliding port is connected to a slider lock, wherein said slider lock is connected to slide fasteners, where said slide fasteners are connected to a spring, and said spring is connected to said lower sliding port, and
wherein the first slide connector connects with the second slide connector thereby connecting the lower sliding port to the key holder.

In claim 3, lines 1-2, “wherein the long…1-5” is replaced by - - wherein said at least two long narrow openings may be two to five openings - -.

In claim 7, lines 1-2, “wherein number of keys…1-5” is replaced by - - wherein said device is capable of storing two to five keys - -.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735